          Case 5:19-cv-01123-FB Document 42 Filed 06/04/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


MAIRA MONTELONGO,                               §
                                                §
                  Plaintiff,                    §                SA-19-CV-01123-FB
                                                §
vs.                                             §
                                                §
RED BEARD LLC, D/B/A RED BEARD                  §
TELECOM, D/B/A RED BEARD IT;                    §
JEREMY MATTA, ELLIOT TRUONG,                    §
NICHOLAS MATTA, JOHN/JANE                       §
DOES 1-5,                                       §
                                                §
                  Defendants.                   §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns the above-styled cause of action. All pretrial

matters in this case have been referred to the undersigned for disposition pursuant to Western

District of Texas Local Rule CV-72 and Appendix C [#40]. The undersigned has authority to

enter this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons set forth

below, it is recommended that this case be DISMISSED for want of prosecution.

                                        I. Background

       Plaintiff filed this action against Defendants Red Beard LLC, Jeremy Matta, Elliot

Truong, Nicholas Matta, and John and Jane Does 1–5 on September 16, 2019, alleging violations

of the Telephone Consumer Protection Act of 1991 and the Texas Business and Commerce

Code. Plaintiff’s Complaint alleged that Defendants used third-party telemarketers to solicit her

by placing calls on her cell phone to ask her to participate in student loan forgiveness and loan

restructuring programs.    Defendants filed separate motions to dismiss for lack of personal


                                               1
           Case 5:19-cv-01123-FB Document 42 Filed 06/04/20 Page 2 of 4




jurisdiction pursuant to Rule 12(b)(2), and Plaintiff responded by filing an Amended Complaint.

The District Court thereafter dismissed the motions to dismiss as moot in light of the amended

pleading. No Defendant filed an answer or other responsive pleading, and on March 9, 2020 the

District Court ordered the parties to apprise the Court regarding the status of the litigation or face

dismissal for failure to prosecute.

       In response to the Court’s Order, Plaintiff filed motions for entry of default against the

individual Defendants and Red Beard on April 28, 2020, and Plaintiff filed an Advisory

informing the Court that Defendants’ counsel had been unresponsive to her attorney’s attempts

to confer about the case. The following day, counsel for Defendants moved for an extension of

time to file an answer or response to Plaintiff’s Amended Complaint, and each Defendant also

filed a renewed motion to dismiss for lack of personal jurisdiction [#24, #28, #32, #36] and

answer. The District Court granted Defendants’ motion for leave to file the untimely responses

and denied the motions for clerk’s entry of default on May 14, 2020 and then referred the case to

the undersigned for pretrial proceedings.

       Upon referral of the case, the undersigned reviewed the procedural history of the case and

noted that Plaintiff had failed to file a response to Defendants’ motions to dismiss during the

time prescribed by this Court’s Local Rules. As Defendants’ motions were filed on April 29,

2020, Plaintiff’s responses were due on May 13, 2020. See Loc. R. CV-7(e) (responses to

dispositive motions due within 14 days of motion’s filing). Pursuant to Local Rule CV-7(e), if

there is no response filed within the time period prescribed by the rules, the court may grant the

motion as unopposed. The undersigned therefore entered a Show Cause Order on May 26, 2020

[#41], ordering Plaintiff to file a response addressing her burden to make a prima facie showing

of personal jurisdiction over Defendants or why this case should not be dismissed for want of



                                                  2
           Case 5:19-cv-01123-FB Document 42 Filed 06/04/20 Page 3 of 4




prosecution. The undersigned warned Plaintiff that a failure to follow the order could result in

dismissal of her case for want of prosecution. The deadline in the Show Cause Order was June

1, 2020. To date, Plaintiff has neither filed a response to Defendants’ motions, which were filed

over one month ago, nor responded to the Show Cause Order.

       A district court may dismiss an action for failure to prosecute or to comply with any order

of the court. McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir.1988) (per curiam); Fed. R.

Civ. P. 41(b). In light of Plaintiff’s failure to comply with this Court’s Show Cause Order or to

defend against Defendants’ motions to dismiss for lack of personal jurisdiction, the Court will

recommend that Plaintiff’s Complaint be dismissed for want of prosecution pursuant to Rule

41(b) of the Federal Rules of Civil Procedure.

                                  II. Conclusion and Recommendation

       Having considered the record in this case, the undersigned recommends that this case be

DISMISSED for want of prosecution.

              III. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the Clerk of Court and serve the objections on all other parties. A party filing

objections must specifically identify those findings, conclusions or recommendations to which

objections are being made and the basis for such objections; the district court need not consider



                                                  3
          Case 5:19-cv-01123-FB Document 42 Filed 06/04/20 Page 4 of 4




frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 4th day of June, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               4
